In a negligence action to *758recover damages for personal injuries, etc., plaintiff Mary Chu appeals from an order of the Supreme Court, Kings County, dated June 6, 1975, but described in the notice of appeal as being dated May 29, 1975, which granted defendant Monachino’s motion to direct the said plaintiff to submit to a physical examination. Order affirmed, without costs or disbursements. The examination shull proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by defendant Monachino, or at such time and place as the parties may agree. Under all of the circumstances in this case, Special Term properly exercised its discretion in granting the relief sought. The examination should be held forthwith. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.